
	

113 S746 IS: To amend the Food, Conservation, and Energy Act of 2008 to establish a market-driven inventory system.
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 746
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2013
			Mr. Cowan introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to establish a market-driven inventory system.
	
	
		1.Market-driven inventory
			 system
			(a)In
			 generalSubtitle B of title I
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8731 et seq.) is
			 amended by adding at the end the following:
				
					1211.Market-driven
				inventory system
						(a)DefinitionsIn
				this section:
							(1)Inventory
				capThe term inventory cap means the market
				commodity-specific limitations on participation in the program described in
				subsection (b)(3).
							(2)Market
				commodityThe term market commodity means corn,
				oats, barley, grain sorghum, wheat, and soybeans.
							(3)ProgramThe
				term program means the market-driven inventory system program
				established in accordance with this section.
							(4)Storage
				periodThe term storage period means, for a market
				commodity enrolled in the program, the period that—
								(A)begins on the
				date of enrollment of the market commodity in the program; and
								(B)ends on the date
				on which the Secretary authorizes loan repayment and release under subsection
				(d).
								(b)Recourse loans
				available
							(1)In
				generalSubject to paragraph (3), for each of the 2014 through
				2018 crops of each market commodity, the Secretary shall make available
				recourse loans in accordance with this section to producers on a farm that
				elect to participate in the program for 1 or more market commodities.
							(2)Enrollment
								(A)In
				generalEnrollment in the program shall be voluntary and
				considered on a rolling basis.
								(B)Limitations
									(i)In
				generalThe Secretary may implement enrollment restrictions if
				the market prices of a market commodity are close to the recourse loan rate or
				the release price described in subsection (d)(2).
									(ii)End of
				restrictionsAny enrollment restrictions implemented under clause
				(i) for a market commodity shall end as soon as the Secretary determines that
				the 1-month average of the market commodity is below the recourse loan rate for
				that market commodity.
									(3)Inventory
				capParticipation in the program for corn, wheat, and soybeans
				shall be limited to not more than the following:
								(A)Corn,
				3,000,000,000 bushels.
								(B)Oats, 20,000,000
				bushels.
								(C)Barley,
				40,000,000 bushels.
								(D)Grain sorghum,
				40,000,000 bushels.
								(E)Wheat,
				800,000,000 bushels.
								(F)Soybeans,
				400,000,000 bushels.
								(c)Storage
				period
							(1)In
				generalAs a condition of participation, for each market
				commodity that the producers on a farm enroll in the program, the producers on
				the farm shall, throughout the storage period—
								(A)store the market
				commodity;
								(B)maintain the
				market commodity in proper condition, as determined by the Secretary;
				and
								(C)not sell or
				otherwise release into the market the market commodity.
								(2)OwnershipDuring
				the storage period—
								(A)title to the
				market commodity shall remain with the producers on the farm, subject to the
				conditions on participation described in paragraph (1); and
								(B)the Secretary
				shall have a first lien on the market commodity for which a recourse loan under
				this section is received.
								(3)Payment
								(A)In
				generalDuring the storage period, the Secretary shall make
				storage payments to the producers on the farm at a rate of $0.40 per bushel of
				market commodity per crop year.
								(B)DurationThe
				Secretary shall terminate the making of storage payments for a market commodity
				to producers on a farm on the date on which the release price for the market
				commodity is triggered in accordance with subsection (d).
								(d)Loan repayment
				and release
							(1)In
				generalSubject to paragraph (4), the Secretary shall authorize
				loan repayment and release for a market commodity on the date on which the
				release price for that market commodity is triggered.
							(2)Release
				priceThe release price for a market commodity shall be equal to
				160 percent of the applicable recourse loan rate described in subsection
				(e).
							(3)Producer
				optionsSubject to paragraph (4), once the Secretary has
				authorized loan repayment and release for a market commodity, the producers on
				a farm may—
								(A)sell or otherwise
				release into the market the market commodity; or
								(B)continue to store
				the market commodity, but without receiving additional storage payments for the
				market commodity.
								(4)Partial
				release
								(A)In
				generalRegardless of whether the inventory cap for a market
				commodity has been reached, if the Secretary determines, based on available
				information, that the total quantity of the market commodity stored is so great
				that release of all of the stored market commodity into the market would
				depress market prices below the release level, the Secretary may establish a
				maximum release quantity to limit the sale and release of the stored market
				commodity.
								(B)AdministrationIn
				the case of a partial release described in subparagraph (A)—
									(i)the producers on
				a farm that first enrolled in the program shall be eligible first to sell or
				otherwise release into the market the stored market commodity; and
									(ii)the producers on
				a farm that do not have the option of selling or otherwise releasing into the
				market the stored market commodity shall continue to be eligible to receive
				storage payments for the market commodity.
									(e)Recourse loan
				ratesFor purposes of each of the 2014 through 2018 crop years,
				the recourse loan rate for a market commodity under this section shall be equal
				to the following:
							(1)Corn, $3.50 per
				bushel.
							(2)Oats, $2.49 per
				bushel.
							(3)Barley, $3.50 per
				bushel.
							(4)Grain sorghum,
				$3.50 per bushel.
							(5)Wheat, $5.28 per
				bushel.
							(6)Soybeans, $8.97
				per bushel.
							(f)Set-Aside
				program
							(1)In
				generalIf the inventory cap for a market commodity is reached
				and the market price of the market commodity is below the recourse loan rate
				for the market commodity, the Secretary may establish a set-aside program under
				which producers on a farm may remove acres from production for the following
				crop year.
							(2)EligibilityTo
				be eligible to enroll acres in the set-aside program under paragraph (1), the
				producers on a farm shall be required to have produced the applicable market
				commodity during at least 1 of the last 2 crop years, as determined by the
				Secretary.
							(3)Requirements
								(A)Cover
				crop
									(i)In
				generalAs a condition on participation in the set-aside program,
				producers on a farm shall be required to maintain an approved cover crop on all
				enrolled acreage.
									(ii)Planting
				flexibilityProducers on a farm may plant any crop on acreage not
				enrolled in the set-aside program.
									(B)Secretarial
				discretionIf the Secretary establishes a set-aside program under
				paragraph (1), the Secretary shall determine, at the discretion of the
				Secretary—
									(i)the amount of the
				payment to be made to producers that elect to participate in the set-aside
				program;
									(ii)the percentage
				of the total acreage planted to the market commodity that the producers are
				required to remove from production as a condition of participation; and
									(iii)the extent to
				which grazing and other noncommercial uses of the land enrolled in the
				set-aside program shall be
				permitted.
									.
			(b)Conforming
			 amendments
				(1)Section 1001 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702) is
			 amended—
					(A)in paragraph
			 (4)—
						(i)by
			 striking wheat, corn, grain sorghum, barley, oats; and
						(ii)by
			 striking soybeans; and
						(B)in paragraph
			 (8)—
						(i)by
			 striking wheat, corn, grain sorghum, barley, oats; and
						(ii)by striking
			 soybeans.
						(2)Section 1103(b)
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8713) is
			 amended—
					(A)by striking
			 paragraphs (1), (2), (3), (4), (5), and (9); and
					(B)by redesignating
			 paragraphs (6), (7), (8), and (10) as paragraphs (1), (2), (3), and (4),
			 respectively.
					(3)Section
			 1104(c)(3) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8714(c)(3)) is amended—
					(A)by striking
			 subparagraphs (A), (B), (C), (D), (E), and (I); and
					(B)by redesignating
			 subparagraphs (F), (G), and (H) and (J) through (N) as subparagraphs (A), (B),
			 and (C) and (D) through (H), respectively.
					(4)Section 1202(c)
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8732(c)) is
			 amended—
					(A)by striking
			 paragraphs (1), (2), (3), (4), (5), and (10); and
					(B)by redesignating
			 paragraphs (6) through (9) and (11) through (19) as paragraphs (1) through (4)
			 and (5) through (13), respectively.
					(c)ApplicationThe
			 amendments made by this section apply beginning with the 2014 crop of a market
			 commodity (as defined in section 1211(a) of the Food, Conservation, and Energy
			 Act of 2008 (as added by subsection (a))).
			
